Citation Nr: 0716012	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  07-03 490	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from March 1941 to March 
1946.

This matter comes before the Board of Veterans´ Appeals 
(Board) on appeal of a November 2006 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

On May 22, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant through his authorized representative that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  On May 22, 2007, 
the Board received notification from the appellant through 
his authorized representative that a withdrawal of this 
appeal is requested.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the 



Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


